IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PEDRO ANDRES BRAVO,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4141

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Stephen N. Bernstein, Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Following a ten-day jury trial, Appellant was convicted of first degree

murder, false imprisonment, poisoning, tampering with physical evidence, giving

false information to law enforcement concerning the commission of a capital
felony, giving false information to law enforcement concerning a missing person

investigation, and unlawful transportation of human remains, related to the death of

his friend. Appellant raises three issues on appeal which we reject.

        We reject the Appellant’s first claim that the trial court erred in denying a

motion for new trial based on newly discovered evidence. At the evidentiary

hearing on the motion for new trial, Appellant did not meet his burden to show that

the purported newly discovered evidence was “of such nature that it would

probably produce an acquittal on retrial.” Jones v. State, 591 So. 2d 911, 915 (Fla.

1991); see also Johnston v. State, 27 So. 3d 11 (Fla. 2010). Furthermore, to the

extent that Appellant’s claim of a Brady1 violation was preserved, we do not find

that any violation occurred.

        We reject Appellant’s second claim that the trial court erred in denying his

motion to suppress his inculpatory statements made to law enforcement. The

question of whether a suspect is in custody during interrogation is a mixed question

of law and fact. Ramirez v. State, 739 So. 2d 568 (Fla. 1999). “A trial court’s

ruling on a motion to suppress is presumed correct.” Bonifay v. State, 626 So. 2d
1310, 1312 (Fla. 1993). The trial court made extensive factual findings on the

suppression issue and these findings were supported by competent, substantial

evidence. See Parker v. State, 873 So. 2d 270 (Fla. 2004). The trial court applied


1
    Brady v. Maryland, 373 U.S. 83 (1963).
                                         2
the correct law in determining whether Appellant was subject to custodial

interrogation. Therefore, we find no error in the trial court’s finding that when

Appellant voluntarily spoke with law enforcement as part of his scheme to mislead

authorities as to the reason for Mr. Aguilar’s disappearance, Appellant was not

being subjected to custodial interrogation.

      Finally, we reject Appellant’s claim of a Confrontation Clause violation

regarding testimony as to Appellant’s cell phone location. As we have previously

stated, “business records ‘by their nature’ are not testimonial.” Martin v. State,

936 So. 2d 1190 (Fla. 1st DCA 2006) (quoting Crawford v. Washington, 541 U.S.
36, 56 (2004)).

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                          3